   1   Jonathan J. Lewis, Esq.(SEN: 221082)
       J. LEWIS & ASSOCIATES,APLC
   2   3985 University Avenue, Second Flood
       Riverside, CA 92501
   3   Telephone: 951.682.0488
       Facsimile: 951.682.0496
  4    Email: ionlewis@i lewislaw.com

   5   Attorneys for Plaintiff/ Creditor
       HOPE PARKER
  6

  7
                                   UNITED STATES BANKRUPTCY COURT
  8
                                   NORTHERN DISTRICT OF CALIFORNIA
  9
                                               SAN JOSE DIVISION
  10

  11
       In Re:                                                 CHAPTER 7
  12                                                          CASE NO. 21-50028-SLJ

  13   EVANDER FRANK KANE,                                    ADV. NO.: 21-5008

  14
                               Debtor                         DECLARATION OF JONATHAN J.
  15                                                          LEWIS REGARDING AUGUST 19, 2021
                                                              STATUS CONFERENCE
  16
       HOPE PARKER,an individual.                             Status Conference Hearing:
  17                                                          Date: August 19, 2021
                                Creditor / Plaintiff,         Time: 1:30 p.m. Pacific Prevailing Time
 18                                                           Place: TeleA^ideoconference
       V.

 19

 20    EVANDER FRANK KANE an individual,

 21
                               Debtor / Defendant.
 22

 23
                TO THE HONORABLE STEPHEN L. JOHNSON UNITED STATES BANKRUPTCY
 24
       JUDGE:
 25
                I, Jonathan J. Lewis, declare and state as follows:
 26
                1.     I am over the age of eighteen years. All of the following facts are known to me of
 27
       my own personal knowledge,except where stated on information and belief, and ifcalled upon and
 28
       sworn as a witness, I could and would testily thereto.

Case: 21-05008       Doc# 12      Filed: 08/11/21       Entered: 08/11/21 16:45:52    Page 1 of 4
   1

   2            2.     I am the attorney ofrecord for Creditor/Plaintiff Hope Parker in this matter.

   3            3.     On June 15, 2021, this Court heard Defendant's Motion to Dismiss Plaintiffs

   4   Complaint.

   5            4.     During that hearing, the parties pointed out that there was a Status Conference

  6    scheduled for June 23, 2021. The parties further noted that because the Court had not yet ruled on
   7   the Motion to Dismiss, it was difficult for the parties to conduct a meaningful initial conference

  8    including discussing discovery issues and all deadlines. The Court told the parties at the hearing that
  9    it understood the parties' position on the inability to have a meaningful conference and that it would

  10   consider continuing the June 23, 2021 status conference.

  11            5.    On June 21, 2021, the parties received notice from the Court that the June 23, 2021

  12   Status Conference was continued to August 19, 2021 at 1:30 p.m.
  13            6.    In preparation for the August 19, 2021 Status Conference, I met and conferred with

  14   Mr.Finestone. Both he and I acknowledged that the Court had not yet ruled on Defendant's Motion
  15   to Dismiss. We both agreed that until the Court issued its ruling, we would not be able to engage
 16    in a meaningful discussion in preparation for the Status Conference.

 17             7.    As of the date of this Declaration, the Court has not yet ruled on the Motion to
 18    Dismiss. Plaintiff is aware and understands the struggles of all courts due to COVID-19, and is
 19    content to wait for the ruling on the Motion to Dismiss until the Court is ready to issue it. However,
 20    as there is a Status Conference next week. Plaintiff is submitting this Declaration to let the Court

 21    know that the parties are continuing to meet and confer.

 22             8.    Plaintiff also submits this Declaration to respectfully request that the Court continue

 23    the Status Conference for an additional sixty(60)days so that this Court can issue its ruling and the
 24    parties, based on that ruling, can engage in a meaningful conference in preparation for the Status

 25    Conference. Plaintiff s counsel's understanding in speaking with Mr.Finestone is that Mr.Finestone

 26    is in agreement with a continuance ofthe August 19,2021 Status Conference for the reasons set forth

 27    above.

 28    ///



Case: 21-05008       Doc# 12     Filed: 08/11/21     Entered: 08/11/21 16:45:52         Page 2 of 4
   1          I declare under penalty of perjury under the laws of the United States of America that the

   2   foregoing is true and correct.

   3   Respectfully submitted:                      J. LEWIS & ASSOCIATES, APLC

   4

   5

   6   DATED: August 11, 2021
                                                          Jonathan J. Lewis, Esq.
   7                                               ^ / Attorney for Plaintiff
                                                          Hope Parker


   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

 20

 21

 22

 23

 24

 25

 26

 27

 28



Case: 21-05008     Doc# 12       Filed: 08/11/21   Entered: 08/11/21 16:45:52       Page 3 of 4
                                CERTIFICATE OF SERVICE


                                        Parker v. Kane
                                          21-5008-SLJ



STATE OF CALIFORNIA,COUNTY OF RIVERSIDE



      At the time of service, 1 was over 18 years of age and not a party to this action. I am
employed in the County of Riverside, State of California. My business address is 3985 University
Avenue, Second Floor, Riverside, CA 92501.

       On August 11, 2021, I served true copies of the following dociiment(s) described as
DECLARATION OF JONATHAN J. LEWIS REGARDING AUGUST 19, 2021 STATUS
CONFERENCE on interested parties in this action as follows:

       BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
with the Clerk ofthe Court by using the CM/ECF system. Participants in the case who are registered
CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
CM/ECF users will be served by mail or other means permitted by the court rules.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct and that I am employed in the office of a member of the bar of this
Court at whose direction service was made.


       Executed this August 11, 2021, at Riverside, California




                                             Rosie Salas




Case: 21-05008      Doc# 12     Filed: 08/11/21    Entered: 08/11/21 16:45:52       Page 4 of 4
